Name: Commission Regulation (EEC) No 2662/80 of 17 October 1980 on transitional measures in respect of the sheepmeat and goatmeat premium and intervention systems
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/22 Official Journal of the European Communities 20 . 10 . 80 COMMISSION REGULATION (EEC) No 2662/80 of 17 October 1980 on transitional measures in respect of the sheepmeat and goatmeat premium and intervention systems Whereas the Management Committee for Sheepmeat and Goatmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat (*), and in particular Article 33 thereof, Whereas certain transitional measures are necessary for the changeover from the existing arrangements before implementation of Regulation (EEC) No 1837/80 to the system established by the said Regula ­ tion ; Whereas the premium for the benefit of sheepmeat producers provided for in Article 5 of Regulation (EEC) No 1837/80 is to be calculated on the basis of sheepmeat production during the year preceding the current year ; whereas the 1980/81 marketing year commences on 20 October 1980 and ends on 5 April 1981 ; whereas it is accordingly necessary to take sheepmeat production during a comparable period in 1979 as the reference point for calculating the premium applicable during the said period ; Whereas establishing this premium in region 3 involves some difficulties on account of the fact that the said region is made up of several Member States ; whereas it appears to be necessary to calculate a premium, for the first marketing year, for each Member State included within the region in question ; Whereas it is also necessary to provide for a method for requiring a security for the amount to be charged in accordance with Article 9 (3) of Regulation (EEC) No 1837/80 for the first week in which the said system applies ; Whereas, pursuant to Article 7 (2) and (4) of Regula ­ tion (EEC) No 1837/80 , the implementation of inter ­ vention buying in is subject to the recording of certain prices ; whereas these can be recorded only after a certain period following the beginning of the 1980/81 marketing year ; whereas the French Repu ­ blic has applied for authorization to commence inter ­ vention buying in as from the beginning of that marketing year ; whereas that Member State should be authorized to undertake intervention buying in during the first two weeks of the said marketing year if the situation on the market so requires ; Article 1 In respect of the 1 980/81 marketing year : (a) the total amoung referred to in the second subpara ­ graph of Artice 5 (2) of Regulation (EEC) No 1837/80 shall be obtained for each region on the basis of any difference between the reference price and the forecast market price for the said region during that marketing year, multiplied by sheep ­ meat production in that region during the period 1 July to 31 December 1979 ; (b) notwithstanding the first subparagraph of Article 5 (4) of the abovementioned Regulation, in respect of region 3 the total amount referred to in (a) shall be subdivided in proportion to sheepmeat produc ­ tion in each Member State included in that region during the period , 1 July to 31 December 1979 . The amounts so obtained shall be divided, for each Member State, by the number of ewes recorded . The result so obtained shall give the esti ­ mated amount of the premium payable per ewe and per Member State ; (c) notwithstanding the first subparagraph of Article/ 5 (4) of the abovementioned Regulation, the total amount referred in to (a) shall , for each Member State, be divided either :  by the number of ewes recorded, or  by the number of ewes which have given birth to lambs sold during the 1980/81 marketing year ; in this case, only the producers who rear the said ewes shall be entitled to the premium. The result so obtained shall give the estimated amount of the premium payable per ewe and by Member State ; (d) notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 2660/80 , the advance on the premium shall be equal to 75 % of the forecast amount of the said premium. It shall be paid not later than 31 January 1981 .(') OJ No L 183, 16 . 7 . 1980, p. 1 . 20 . 10 . 80 Official Journal of the European Communities No L 276/23 However, the Member States shall be authorized not to pay the advance but to pay the entire premium before the seventh month following the end of the marketing year . Article 2 The total amount referred to in Article 1 (a) shall be revised at the end of the marketing year in accordance with the second subparagraph of Article 5 (2) and with Article 5 (3) of Regulation (EEC) No 1837/80 . However, in respect of region 3 , the ceiling set on the premium referred to in Article 5 (3) of the said Regula ­ tion shall apply only in Member States which apply the measures laid down in Article 6 ( 1 ) (b) or, as the case may be, the premium provided for in Article 9 of the same Regulation . Article 3 Notwithstanding Article 4 (2) of Regulation (EEC) No 2661 /80 , for the week commencing 20 October 1980 , the security referred to in the said Article shall , for the United Kingdom, be equal to the difference between the guide level for that week and the estimated market price for the previous week . Article 4 Notwithstanding the first subparagraph of Article 7 (2) and Article 7 (4) of Regulation (EEC) No 1837/80, for the weeks commencing 20 October and 27 October 1980 : (a) the French Republic is hereby authorized to imple ­ ment the intervention measures provided for in Article 6 ( 1 ) (b) of the said Regulation ; (b) the qualities which may be covered by the said measures, and the buying-in prices, are fixed in the Annex to this Regulation . Article 5 This Regulation shall enter into force on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX Intervention buying-in prices (ECU/100 kg) France Week commencing20 October 1980 Week commencing 27 October 1980 Agneaux R 3 (couvert) 291-7 290-8 Agneaux O 3 (couvert) 265-2 264-4 Agneaux U 4 (gras) 251-9 251-2 Agneaux R 4 (gras) 238-7 238-0